﻿
On behalf of the delegation of the Kingdom of Morocco I should like, first of all, to express our most sincere and heartfelt congratulations to you. Sir, on your unanimous election to the presidency of the General Assembly. We are convinced that at this crucial juncture for the future of our Organization your eminent qualities as a statesman, your long experience and your deep knowledge of the complexity of international relations are great assets for the successful conclusion of our work. Be assured of the full and complete co-operation of the Moroccan delegation, in a spirit of responsibility and pragmatism, in order to respond positively to the hopes of the community of nations for progress at each session of the General Assembly in the cause of peace, stability and harmony among peoples.
We take this opportunity to pay warm tribute to your predecessor, Mr. Humayun Rasheed Choudhury, Foreign Minister of Bangladesh, who carried out his mandate brilliantly during the past session, allowing our Organization to bridge a particularly difficult moment of its history.
We must pay a well-deserved tribute to our Secretary-General, Mr. Javier Perez de Cuellar, who has constantly and tenaciously pursued his praiseworthy efforts to settle the many ongoing conflicts and prevent the emergence of new conflicts. We express our gratitude and pledge firm support for his initiatives.
Finally, to Ambassador Joseph Reed, a long-standing friend and former Ambassador of the United States to Morocco, who has recently assumed new duties in United Nations Secretariat, we wish full success, convinced as we are that he will carry out his new functions with the sane dynamism and effectiveness he displayed while in Morocco.
It is unsettling to observe that despite the efforts being made by so many men and women of goodwill throughout the world, we continue to have such a disquieting image of the world that the most determined among us could at any time sink into the depths of despair.
Wars that could never be justified are raging at the four corners of our planet, the most blatant forms of terrorism are daily expanding to hitherto well-guarded Nations, the disparity between the wealthy and the poor nations is increasing with nothing in sight to break this intolerable cycle.
Yet, more than 40 years have elapsed since the creation of the United Nations during that time it has so borne the hopes of all those who believe in a better world that no shortcoming in the present-day world fails to reflect upon our Organization, casting on it a discredit that is often undeserved but that some do not hesitate to stir up for selfish and purely opportunistic motives. The most elementary honesty requires us to proclaim that such discredit is all the more unfair since the United Nations, despite numerous difficulties and hurdles, has in four decades accomplished much for world peace and the advancement of mankind. Nevertheless, the future of our Organization remains very disquieting. Sufficient financial resources and political determination on the part of Member States are too often lacking.
A few positive steps have indeed been taken. During the last session the General Assembly adopted resolution 41/213, the purpose of which was to improve the efficiency of the administration and financial functioning of the United Nations. The adoption by consensus of that text was a reflection of the common faith in the Irreplaceable role of our Organization. The Secretary-General has used all the means at his disposal to rationalize working methods, reduce expenditure and increase the efficiency of the Organization. We are therefore justified in formulating the hope that his efforts will receive increased support from Member States, which should show greater respect for their commitments, thereby enabling our Organization to face the changes in the international community and the new challenges of the modern world.
The Kingdom of Morocco will remain faithful to all its obligations and do its utmost to further the objectives and increase the credibility of our Organization. It was in that spirit, and in order fully to shoulder its share of responsibility to the international community, that my country this year put forward its candidacy to fill for the next two years the seat on the Security Council allocated to northern Africa, in accordance with the principle of rotation which has always prevailed within the regional groups. We hope thus to have a further opportunity to continue to make our contribution to the maintenance of international peace and security. Many centres of tension persist throughout the world, despite the warnings given and the appeals to reason made every year from this rostrum. The fratricidal war between Iran and Iraq, which is now entering its eighth year, continues to spread destruction and suffering among the populations concerned. That war, which every day further depletes the capabilities of the two warring countries, is gravely threatening the future of the whole region by masking the real problems and giving rise to new sources of instability in a geographical area extending from the eastern Mediterranean to the banks of the Arabian-Persian Gulf.
In July 1987 the Security Council, in adopting unanimously resolution 598 (1987), provided a historic opportunity for the restoration of peace and security to the region. The Council followed the path o£ reason and wisdom when it implemented the provisions of Chapter VII of the Charter, which are at the core of the whole system of collective security and permit the Council, once the diagnosis of a breach of the peace has been established, to demand the extinction of the fire by the cessation of hostilities and the withdrawal of forces to internationally recognized borders. That Is a necessary preliminary to any appropriate action to deal with the crisis in all its aspects and to the just, honourable and lasting settlement already called for, unfortunately to no avail, by resolution 514 (1982), of 12 July 1982.
Those compulsory measures, which are "without prejudice to the rights, claims, or position of the parties" in the terms of Article 40 of the Charter, should be implemented without delay, to ensure that the credibility of our Organization and the relevance of the key provisions of the Charter are not undermined. We welcome ļ Iraq's acceptance of resolution 598 (1987) and strongly urge Iran to respond to the expectations of the international community as clearly expressed by the unanimous | vote of the members of the Security Council. In that spirit. His Majesty King Hassan II, in a message to the Heads of State and Government of the Islamic community stated the following;
"Islam is above all unifying and tolerant and that should be and should remain its mission. We should therefore seek all the available means of strengthening our unitary determination while respecting our diversities." We pay a tribute once again to the indefatigable and unceasing efforts undertaken in that spirit by the Secretary-General to reconcile the different points of view and create conditions favourable to a constructive dialogue. The fratricidal conflict between Iran and Iraq has overshadowed the Middle East tragedy and the tragic situation of the Palestinian people, who have been subjected for the past 40 years to exile and foreign occupation. The sacrifices made by that people can be measured only by the sufferings and deprivation it has undergone, and nothing can disguise them or silence the poignant appeal for justice to be done - justice in the form of the right to self-determination, to a homeland and to an autonomous State.
Is it not an anachronism that the sons of Abraham, the children of a land that is the melting pot of the most flourishing civilization in the history of mankind, should be tearing each other apart, with contempt for the values that are the foundation of their very existence? Is it not time to go back to the path of wisdom and of the future outlined by the regional organizations, such as the Arab League in Fez in 1982 or the United Nations in its many resolutions? The just lasting and global solution of the Israeli-Arab conflict can be found by convening an International conference, with the full and complete participation of all the parties concerned and of the permanent members of the Security Council.
The Middle East crisis has engulfed in its turmoil the Lebanese people, which daily experiences the horrors of war and intolerance, whereas it was once a people envied by many, a perfect model of cohabitation and the coexistence of communities and religions. On the basis of its solidarity with the Lebanese people, the Kingdom of Morocco calls for the cessation of all foreign Interference in that country, so that it can undertake the exciting task of reconstruction and regain the bases of national harmony. The seeds of conflict are sown and they germinate each time a people is subjected to foreign domination or to a discriminatory system that assails the dignity and fundamental rights of human beings and is therefore intolerable. That is the reason for the explosive situation imposed by the South African regime upon southern Africa, a situation that threatens the peace and security of the whole continent. While history teaches us that apartheid, which is a blatant challenge to the conscience of humanity, is condemned to disappear ř wisdom requires us to take all the necessary measures to precipitate its fall and thereby save many innocent human lives. It is therefore high time for our Organization to use the complete arsenal of provisions available in the Charter to compel compliance with the Charter's objectives and most essential principles.
The Namibian people remain under the domination of apartheid and South African foreign occupation despite the adoption some 10 years ago, of Security Council resolution 437 (1978), which set forth the United Nations plan for that Territory. The determination of the international community should remain strong if unconditional implementation of that plan in its entirety is to be obtained. The Kingdom of Morocco resolutely stands· by the Namibian people, to which we renew our full support for the realization of their legitimate aspirations to independence and territorial unity·
My country, striving to preserve the coexistence of all people and the respect due to the identity of each, has always supported the right of each people to choose its own political, economic and social regime without outside interference. It therefore renews its call for the evacuation of foreign troops from Kampuchea and Afghanistan so as to allow the peoples of those countries freely to decide their destiny. Central America is not absent from our concerns. Thus we support and will continue to support the efforts of the Contadora Group aimed at bringing peace and stability to that region on the basis of non-interference and co-operation among the countries concerned. We earnestly hope that the peace plan put forward by President Arias of Costa Rica and his Central American peers will succeed in fostering harmony among all the countries of the region, to which we are bound by common and deep ties of friendship and co-operation.
As a State bordering one of the most important maritime waterways - the Straits of Gibraltar, which links the Mediterranean Sea to the Atlantic Ocean - Morocco understandably closely follows the situation in the Mediterranean. The strategic situation of that maritime waterway and the extremely sensitive character of that area with respect to the peace and security of the entire Mediterranean basin call for special attention to the remaining sources of tension. Morocco is deeply attached to the virtues of dialogue and will pursue its chosen path with persistence and determination in order to solve outstanding disputes through concerted action. The sensitivity, the strategic importance and the vulnerability of the area call for us to combine our energies so that the Mediterranean may become a harbour of peace and prosperity for the countries on its north and south shores.
Driven by that conviction, Morocco participated actively in the meeting of non-aligned Mediterranean countries held in Brioni last June, which decided to establish the bases for dialogue between countries of the northern and southern Mediterranean. It was apparent that the security of the Mediterranean cannot be considered separately and that the problems it raises require comprehensive treatment by all the coastal States.
In this regard, Morocco notes with satisfaction the agreement in principle reached between the United States and the Soviet Union to remove short- and medium-range missiles from Europe. That represents important progress, that should be extended to include the missiles carried by the fleets in the Mediterranean.
Security and development are intimately linked. But while world security continues to preoccupy, it must unfortunately be acknowledged that in the field of development the 1980s is a lost decade. The world economy continues to sink into an unprecedented structural crisis. International trade is undergoing the strongest protectionist pressures since the Great Depression of the 1930s. On the one hand, markets for commodity goods have been experiencing an unparalleled historic set-back for the past 50 years; on the other, the international financial system is threatened by bankruptcy under the pressure of the overwhelming burden of debt. This situation, which translates in real terms into a lower standard of living in developing countries, cannot persist without affecting the stability of those nations, and thus further compromising their development efforts,
Therefore, the struggle for development is not only the most important economic and social issue of our time; it is also a major political problem confronting the international community. It is thus urgent rapidly to engage in restructuring the world economic environment with a view to replacing the present relations, which are mostly based on domination, with linkages based on interdependence and genuine solidarity among all members of the human race.
In this respect the external debt crisis is a major test that may prove fatal if a global approach, based on shared responsibility, is not taken in solving this problem, not only in with regard to its immediate technical and accounting aspects, but also with regard to its longer term political and social implications.
It should be realized that in Latin America, as well as in Africa, the excessive burden of external debt servicing has become unbearable, and in many cases a sizeable part of the debt is already irrecoverable. I should like here, in the name of my country, to invite creditors from developed countries to show the necessary political will and a reasonable view of their own interests by lifting their customs barriers, by lowering their subsidies for agricultural exports, by supporting the commodities market and by increasing their public development assistance and ensuring an adequate flow of financial resources to developing countries during the present period of macro-economic restructuring. 
This endeavour should necessarily lead, on the basis of resolution 41/202 and the Final Document of the seventh session of the United Nations Conference on Trade and Development (UNCTAD), to an agreement on debt-restructuring and new formulas for rescheduling, repayment and terms, including the reduction of real interest rates and the stabilization of exchange rates.
In Africa, where many countries still experience chaotic situations, coupled with natural disasters, such as the drought that plagued the countries of the Sahel, the struggle for mere survival has replaced every hope of development. Faced with deterioration in the economic environment, the debt burden and demographic pressures, there are in Africa, according to the World Bank, about 15 countries threatened with outright bankruptcy.
Yet 1987 will undoubtedly be an historic year for the African continent since for the first time more than half of the countries of the region have commissioned themselves to a liberalization process of their economic systems. Unfortunately  those reforms are taking place under unfavourable national conditions marked by structural handicaps and an inhospitable international environment.
As I stated last year, and must reaffirm today, in spite of a few praiseworthy initiatives undertaken by some donor countries on a bilateral basis and by some institutions of the United Nations system at the multilateral level, on the whole, the response of the international community is not always commensurate with its common responsibility, or consistent with the tragedy of a continent crippled by its debt and cruelly affected by its recovery efforts.
However, I hope, that halfway through the evaluation of the Programme of Action for the Economic Recovery and Development of Africa the negative predictions will be contradicted by facts and the next session of the General Assembly will not be for our continent a meeting of betrayed hope. In our sub-region of the Maghreb, Morocco has never stopped working for a brighter future full of promise. At this juncture of emerging political and economic groups, it is inconceivable to imagine the future of the Maghreb countries without unity. The future of the peoples of the region, the fulfilment of their aspirations for progress and stability, will only be reached within the framework of Maghreb solidarity and unity. Since the dawn of our independence, the setting up of a unified Maghreb has been and remains a constant goal of our foreign policy because Morocco, which is an inseparable part of the region, entrusts its future to the global destiny of the Arab Maghreb.
Aware of this requirement, the Governments of the Maghreb countries began to follow that path shortly after attaining their independence by setting up common institutions of co-operation in various areas of the economic and social sectors. The first decade of the functioning of these Maghreb institutions was promising in this regard and to a large extent responded to the will and wishes of the peoples of the region, forged out of an age-old common history and a community of religion, culture, civilization, traditions and language. The first accomplishments of this institutional Maghreb co-operation led to an increase in the exchange flows and the launching of unified programmes that benefited all countries of the region, while allowing for the possibility in future of initiating common negotiations with other groups made of industrialized countries on the other side of the Mediterranean.
In our view, the Maghreb countries should give absolute priority to solving all existing disputes so as to open the way decisively to inevitable regional integration and in turn meet the many challenges ahead and face up to the technological and economic competition that will intensify within the Mediterranean region in coming years. Morocco, for its part has spared no effort to bring about good understanding and harmony between the countries of the region. Thus, we have always favourably responded to all attempts at mediation and conciliation made by leaders of friendly and brother countries aimed at restoring the climate of calm and understanding inherent in the relations among the countries of the region.
We should like to take this opportunity to pay the highest tribute to the Guardian of the Holy Sanctuaries, His Majesty King Fahd of Saudi Arabia, who played an important role in bringing together two sister countries, Morocco and Algeria, and whose efforts culminated in the meeting he attended between His Majesty King Hassan II and President Chadli Benjedid last May on the Algerian-Moroccan border. That meeting resulted in a renewed dialogue between our two countries which, we hope, will further contribute to improving permanently the state of our relations, dispelling all misapprehensions and settling all outstanding disputes.
Within the framework of its constant readiness to work towards the elimination of all hotbeds of tension in our sub-region, the Kingdom of Morocco last year expressed its support here for the good offices initiative undertaken by the Secretary-General of our Organization to reach a just and equitable solution of the so-called question of Western Sahara through a referendum on self-determination. That initiative has just taken a decisive step forward, since the Secretary-General decided on 24 September that a United Nations technical mission will visit the territory in the coming weeks. Mr. Perez de Cuellar has entrusted this mission with the task of gathering the necessary technical information and data available on the spot to enable him to formulate proposals designed to facilitate the holding of a referendum in Western Sahara.
It is a fact that the Kingdom of Morocco favourably and promptly responded to the Secretary-General's wishes when, a few months ago, he made known his intentions to dispatch United Nations experts to the territory, so that he would be fully informed, on an impartial basis, of the actual situation on the spot. My country will do its utmost to facilitate the task of the technical mission and give it all means to exercise its prerogatives fully. According to common practice, this technical mission should be able to operate freely and without hindrance. 
It is up to the Assembly to give full and unfettered support to the Secretary-General and to his work in order to ensure the future success of the good office initiative and thereby promote a final settlement of this issue. In so doing, we will, at the same time, have strengthened the credibility of our Organization and helped restore a climate of harmony and peace in the Maghreb region.
True, the state of the world does not inspire optimism. It is none the less also true that the solutions to the many challenges we have to face at the end of this century cannot be found in defeatism and discouragement. Through concerted action and the affirmation of our solidarity, many problems may be solved and many difficulties overcome.
Dialogue, joint action and solidarity should be made the primary virtues of our Organization. It is only through such endeavour that the roots of the tree of life will continue to nourish the progress of humanity. This is the lesson in wisdom, learned from the more than 40 years existence of the United Nations. Experience teaches us that we must keep it in mind if we wish to keep alive the flame of hope.
